        Case 1:20-cv-00062-SPW-TJC Document 7 Filed 10/26/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR TEDE DISTRICT OF MONTANA
                              BILLINGS DIVISION




  JOSE MARTINEZ,JR.,
                                                   CV 20-62-BLG-SPW
                      Plaintiff,

  vs.                                               ORDER ADOPTING
                                                    MAGISTRATE'S FINDINGS
  ATTY YELLOWSTONE COUNTY-                          AND RECOMMENDATIONS
 JACOB YERGER and JUDGE
 GREGORY R. TODD,

                      Defendants.



        The United States Magistrate Judge filed Findings and Recommendations on

October 2, 2020. (Doc. 5.) The Magistrate recommended that Martinez's case be

dismissed with prejudice. {Id. at 6).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate's Findings and

Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3

days when a party is served by mail. No objections were filed. When neither party

objects, this Court reviews the Magistrate's Findings and Recommendations for

clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309,1313(9th Cir. 1981). Clear error exists ifthe Court is left with a "definite and
Case 1:20-cv-00062-SPW-TJC Document 7 Filed 10/26/20 Page 2 of 3
Case 1:20-cv-00062-SPW-TJC Document 7 Filed 10/26/20 Page 3 of 3
